Citation Nr: 1500190	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-42 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hemorrhoids, to include entitlement to a separate rating for impairment of sphincter control.

2. Entitlement to an initial compensable rating for a bilateral foot disability, to include hallux valgus and pes planus, prior to June 2, 2014, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2000 to October 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Baltimore, Maryland RO now maintains original jurisdiction over the Veteran's appeal. 

In February 2014, the Board remanded the issue of entitlement to an initial compensable rating for a bilateral foot disability and awarded an initial 10 percent rating for hemorrhoids.  In awarding the 10 percent rating for hemorrhoids, the Board also denied entitlement to a separate compensable rating for impairment of sphincter control.

Thereafter, the Veteran appealed the hemorrhoid issue.  Pursuant to an October 2014 Joint Motion for Partial Remand (JMPR), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of entitlement to an initial rating in excess of 10 percent for hemorrhoids because it found that the Board had failed to provide an adequate statement of reasons and bases for its determination that the Veteran was not entitled to a separate compensable rating for impairment of sphincter control.

A September 2014 rating decision granted entitlement to service connection for bilateral pes planus as 50 percent disabling, effective June 2, 2014.  This essentially is the maximum schedular rating for this disorder.  A supplemental statement of the case was issued on why a compensable rating was not assigned earlier.  Appellant was notified of the increase by letter and copy of the rating action provided to her and her representative.  Thus, both issues are now before the Board as noted on the title page.

The Veteran had a Central Office hearing before the undersigned in October 2013. A transcript of those proceedings is associated with the Veteran's file. 

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDINGS OF FACT

1. The Veteran's hemorrhoids are commensurate with, or found to be, large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, and cause persistent bleeding, but are not productive of anemia.

2. Symptoms associated with the Veteran's service-connected hemorrhoids that are not already contemplated by the current 10 percent disability evaluation have not manifest as constant slight impairment of sphincter control or occasional moderate leakage.

3. The Veteran's bilateral hallux valgus has not been shown to be so severe as to be equivalent to an amputation of the great toe, nor has there been a resection of the metatarsal heads.

4. Prior to June 2, 2014, the Veteran's pes planus was not manifested by moderate symptoms, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Since June 2, 2014, the Veteran has been in receipt of the maximum schedular evaluation for pes planus.  It is not shown that pes planus presents such unusual symptoms as to render application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.114, Diagnostic Code 7336 (2014).

2. The criteria for a separate compensable rating for impairment of sphincter control have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2014).

3. The criteria for an initial compensable rating for a bilateral foot disability prior to June 2, 2014, and in excess of 50 percent thereafter, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, Diagnostic Codes 5276, 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Here, the issues derive from the initial grants of service connection, and no issues regarding VCAA notice remain. Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination. The Veteran's statements in support of the claim are of record, including testimony provided at the October 2013 Central Office hearing before the undersigned. The Board hearing focused on the elements necessary to substantiate her claims and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims. As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record. The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified. For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).

Pursuant to the Board's February 2014 remand, in June 2014, the AOJ obtained a VA examination and opinion, which addressed whether the Veteran's hallux valgus caused or aggravated her pes planus, and whether the bilateral hallux valgus was sufficiently severe to be equivalent to the amputation of the great toe.  While the examiner there indicated that she had reviewed the paper claims file but not the Virtual VA or VBMS file, there is no prejudice to the Veteran as the treatment records contained in the electronic claims file do not show treatment relating to her foot disorder.  A supplemental statement of the case was issued in September 2014.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

I. Hemorrhoids

A VA QTC medical report, accomplished in July 2007, assessed appellant's service-connected hemorrhoids, and reflects that "[t]he claimant has been suffering from persistent hemorrhoids. The condition has existed for 6 year(s). She describes a leakage of stool. The leakage occurs less than 1/3 of the day in slight amounts and a pad is not needed. She has hemorrhoids that are constantly present."

A December 2007 anoscopy revealed a very superficial abrasion 1 centimeter from the rectum at an eight o'clock position with no pus, blood, abscesses, or fistulas noted, and one small skin tag at a seven o'clock position without any anal tear. No hemorrhoids were noted, but a minute internal tear was documented, without pus or blood. At that visit, she described hemorrhoid pain lasting more than six months, with a small amount of pus and blood with wiping only. She denied pain, blood in stool or bearing down with defecation.

In May 2008, private treatment records documented rectal discomfort, and treatment with a sitz bath.

In August 2008, she described constant bleeding or leaking.  In November 2008, she indicated an upcoming colonoscopy to cauterize rectal blood vessels due to bleeding. She experienced pain when using the bathroom, blood in the stool, and itchiness. Her undergarments became stained due to "constant[] oozing puss or bleeding," and she had to regularly go to the restroom due to discomfort. "It is so painful to use the bathroom.  I have to clinch the seat and at times it brings me to tears, how painful it is.  There is always either a small trace or a large amount of blood in the stool."

An October 2008 treatment note indicated frequent bright red blood on her toilet paper and occasional blood in her stool.

A November 2008 private treatment note indicated that the Veteran had a small posterior anal fistula approximately 2 centimeters in the anal canal. No pus could be expressed. There was also a small posterior anal tag. The examiner noted no evidence of a fissure, but determined that an anal fissure was possibly present. Rectal examination revealed tenderness in the posterior portion of the anal canal. 

She was thereafter scheduled for a December 2008 colonoscopy. The colonoscopy documented two polyps, as well as small internal hemorrhoids. A small bleeding hemorrhoid was treated by infrared coagulation.

An August 2011 VA examination report indicated the Veteran's report of rectal discomfort, burning, bleeding, and swelling. Her hemorrhoids had returned with increased pain and bleeding, and were currently external. The examiner noted the internal hemorrhoids to be "mild or moderate," but indicated that they were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and produced persistent bleeding. The examiner noted no secondary anemia. There was no finding of a fistula or impairment of sphincter control. The examiner indicated that the hemorrhoids impacted the Veteran's job, in that she had severe rectal pain and pressure with sitting and standing for long periods of time, requiring her to make accommodations in her employment. Occasionally she had missed time from work related to increased rectal bleeding and pain with bowel movements.

At her October 2013 Board hearing, the Veteran described trace bleeding every bowel movement, with heavier bleeding once a week. Appellant testified that she has daily leakage that requires "a liner daily because the leakage can cause you know, marks in the clothing, so undergarments, so I wear something to keep that from staining daily."  She clarified that she wore the undergarments in part to prevent blood stains and stated she wore liners for at least six years and that the bleeding had continued since active duty. 

The Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's hemorrhoid disability.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

At the August 2011 examination, the Veteran was found to have large or thrombotic, irreducible, hemorrhoids, with excessive redundant tissue, productive of persistent bleeding. While the hemorrhoids have consistently produced bleeding, there is no evidence of anemia.  In addition to the August 2011 examiner's negative finding regarding anemia, the Veteran denied any diagnoses of anemia at her October 2013 hearing.  Thus, the evidence does not support a 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7336.

As to entitlement to a separate rating for impairment of sphincter control, Diagnostic Code 7332 provides a noncompensable rating for healed rectum and anus or slight impairment of sphincter control without leakage. A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage. A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad. A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent rating is warranted if there is complete loss of sphincter control. 38 C.F.R. § 4.114, Diagnostic Code 7332.  

Here, the Board finds that a separate compensable rating is not warranted.

The October 2014 JMPR found that in adjudicating the issue of entitlement to an initial compensable rating for hemorrhoids, the Board erred because it failed to provide an adequate statement of reasons or bases for its determination that the Veteran was not entitled to a separate compensable rating for impairment of sphincter control.  Specifically, the JMPR found that the Board failed to consider the Veteran's lay statements and did not sufficiently explain its finding that the appellant's hemorrhoids caused "some minimal leakage" in relation to the rating criteria under Diagnostic Code 7332.  The JMPR also took issue with the Board's determination that the Veteran's reports of leakage had not been confirmed by objective findings since Diagnostic Code 7332 does not explicitly require such a conclusion.

The Board agrees that the Veteran is certainly competent to report symptoms that are capable of lay observation, such as anal leakage.  See Layno v. Brown, Vet. App. 465, 469 (1994).  Moreover, while the Board also agrees that Diagnostic Code 7332 does not explicitly require that leakage be confirmed by objective findings, to establish a separate award under Diagnostic Code 7332 based on the Veteran's lay statements alone, the Board would still need to find her statements credible. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In this matter the Board does not find the Veteran's statements to be entirely not credible, there are inconsistencies which lead the Board to conclude that many of her assertions overstate the scope and/or severity of her symptoms.  

In the August 2008 statement, for example, she described her hemorrhoids as constantly bleeding or leaking and in the November 2008 statement she alleged that her undergarments became stained due to constant oozing puss or bleeding.  In the July 2007 VA QTC report, however, the Veteran described stool leakage as "slight" and stated that it did not require a pad.  Moreover, in the December 2007 private treatment record, the appellant noted that she experienced a small amount of pus and blood with wiping only and denied blood in stool.  While she testified at the October 2013 Board hearing that she had worn liners for at least six years prior and that the bleeding had continued since active duty, again, in the July 2007 VA QTC report, she reported that she did not require a pad.

Given that her statements that she did not require a pad and that she experienced a small amount of blood and pus with wiping only were made to medical professionals, the Board finds them more credible.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Federal Rule of Evidence 803(4) ("Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care.").  In contrast, the statements that she experienced constant leakage and had continuously worn a pad were made to VA for the express purpose of obtaining disability compensation.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a pecuniary interest in benefits may affect credibility of a claimant's testimony).  These claims are therefore entitled to less weight.  Moreover, it appears that the leakage most often referred to is a result of hemorrhoidal bleeding rather than fecal leakage.  Anal sphincter impairment has not been established.

Furthermore, her assertion that her hemorrhoids were constantly bleeding and oozing pus appears inconsistent with objective medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The December 2007 anoscopy revealed an abrasion and tear without pus or blood and the November 2008 private treatment note indicated that the Veteran's fistula did not evidence pus.  While the December 2008 colonoscopy documented a small bleeding hemorrhoid, it was treated by infrared coagulation.

Moreover, the Veteran has often described the leakage in terms of blood, stool and pus, but failed to significantly distinguish them.  In the August 2008 statement, for example, she claimed to experience "constant bleeding or leaking," and in the November 2008 statement, she described "constant[]oozing puss or bleeding."  At the October 2013 Board hearing, she testified that she has daily leakage that requires wearing a liner, which she clarified was in part to prevent blood stains.

In awarding a 10 percent disability rating for hemorrhoids, the February 2014 Board decision found that the Veteran's hemorrhoids were productive of persistent bleeding.  The October 2014 JMPR advised that because the 10 percent award was a favorable finding, it should not be disturbed on appeal.  Thus, to the extent the Veteran's reports of leakage relate to blood, these cannot form the basis for a separate rating for impairment of sphincter control since that would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259, 262 (1994).  

At most, therefore, the Veteran's symptoms reflect a noncompensable rating for slight impairment of sphincter control without leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  The Board is cognizant that, strictly speaking, her symptoms show more than no leakage; however, most of the leakage has already been accounted for by the 10 percent rating under Diagnostic Code 7336.

To the extent the Veteran's leakage relates to stool - and therefore is not overlapping - the Board does not find that it rises to a level equivalent to either constant slight impairment of sphincter control or occasional moderate leakage.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  Indeed, the August 2011 examiner found that there was no impairment of sphincter control and, as discussed above, the evidence calls into question the assertion that all leakage was constant, much less that only pus and stool leakage were constant.  The evidence also fails to show that any instances of pus or stool leakage were "moderate" in quantity.

The Board has considered whether the Veteran's hemorrhoid condition presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). In this case there are no exceptional or unusual factors with regard to the disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. There is no suggestion that the Veteran has required periods of hospitalization, and although she has had to miss some work, the evidence does not demonstrate that she has incurred significant interference with her employment. Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

The Veteran has not indicated that her service-connected hemorrhoids have produced unemployability, and thus the question of entitlement to a total disability rating due to individual unemployability is not raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II. Bilateral Foot Disability

At the July 2007 QTC examination, the Veteran stated that her bilateral bunions began in 2002 due to gradual injury and she reported constant sharp pain since then, which worsened with physical activity and heeled shoes, but was relieved by rest and over the counter anti-inflammatory medication.  Standing or walking resulted in pain and swelling but no weakness, stiffness, or fatigue.  At rest, the appellant experienced pain but no weakness, stiffness, swelling or fatigue.  She reported no hospitalizations or surgeries related to her feet.  On the basis of the Veteran's reported history, the examiner assessed the functional impairment to include pain with prolonged standing or walking.  Physical examination revealed bilateral tenderness, but no painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  Active motion was noted in the metatarsophalangeal joint of the right and left great toes.  Physical examination was negative for pes planus, pes cavus, hammer toes, Morton's metatarsalgia or hallux rigidus.  The Veteran's hallux valgus resulted in a slight degree of angulation on the right side and a moderate degree on the left but neither side indicated resection of the metatarsal heads.  The examiner estimated that she was limited to about 15 to 30 minutes of standing and walking and noted that while she uses arch supports, she did not require orthotic shoes, corrective shoes, foot supports, built-up shoes or shoe inserts.  The corrective footwear relieved her pain.

The December 2007 private treatment record shows that the Veteran stated that she would run or jog four times a week for more than 60 minutes at a time. She reported experiencing occasional pain and swelling in the right foot below the rear inner ankle but again stated that it did not result from a specific injury.

In the August 2008 statement, the Veteran claimed that she was required to wear inserts for her bilateral hallux valgus.  In November 2008, the Veteran said that after years of wearing combat boots, she could only wear shoes with her inserts or her feet would become swollen.

A June 2009 VA treatment record shows that an evaluation of the Veteran's gait revealed no limp or weakness of the feet. 

At the September 2011 VA examination, the Veteran reported pain and cramping in her feet, which was worse on the right foot and which started in 2001 but was unrelated to a specific injury.  She described pain when standing and walking but denied a history of flare-ups or incapacitating episodes within the last 12 months, and of fractures, hospitalization, surgery, and neoplasms.  The appellant claimed that she was able to perform her usual occupation and activities of daily living, and that she can walk two blocks and stand between 10 and 15 minutes.  She reported being able to walk without assistive devices.  She was treated with custom orthotics in 2005 and reported that it had helped her symptoms.  Physical examination showed that the Veteran was able to pronate and supinate her feet and that skin and circulation were intact.  There was pain on manipulation of the forefoot bilaterally but none on manipulation of the hindfoot or midfoot.  Normal gait and Achilles tendon alignment were noted.  After repetitive use, no additional functional loss due to pain, weakness or lack of endurance was indicated.  Physical examination was negative for edema, instability of the feet, calluses, skin breakdown, or hammertoe deformities.  The examiner diagnosed bilateral flexible pes planus and bilateral hallux valgus.  Hallux valgus was 25 degrees on the left and 20 degrees on the right.  Dorsiflexion of the metatarsophalangeal joint was zero to 40 degrees; plantarflexion was zero to 30 degrees.  September 2011 x-rays of the feet showed no significant bone or joint abnormality and visualized soft tissues were unremarkable.

At the October 2013 hearing, the Veteran reported that she had been wearing orthotics daily since about 2005.  She stated that her pain had progressively gotten worse over that time frame and that she could not run like she used to.  She said that while she occasionally has to ask subordinates to help assist her at work, in general, her feet did not impair her employment and she did not need special accommodations.

At a June 2014 VA examination, the Veteran complained of pain along the longitudinal arch bilaterally and pain along the right little toe, as well as cramps, which she stated began around 2003 without a specific injury.  She again noted that her custom-made orthotics helped the symptoms, which she reported allowed her to stand and walk for up to 45 minutes, but less without them.  Flare-ups also limited the length of time she could stand or walk.  She denied a history of injections or surgery and stated that she takes over the counter anti-inflammatory pain medication.  The examiner noted bilateral pain on manipulation with extreme tenderness on the plantar surfaces, which did not improve with orthotics, but no swelling on use or calluses.  Decreased bilateral longitudinal arch height while weight bearing was noted, as well as objective evidence of marked deformity and marked pronation, which was improved by orthotics.  The weight bearing line was noted to fall over or medial to the great toe, bilaterally, but only pes planus caused such alteration.  There was no inward bowing of the Achilles tendon.  On manipulation, there was no marked inward displacement or severe spasm of the Achilles tendon.  Bilateral hallux valgus was noted to be mild or moderate and without surgery. The examiner estimated that the 20 degree bilateral hallux valgus deformity was not so severe to be equivalent to amputation of the both great toes.  Regarding other foot injuries, the examiner noted that she experienced moderate bilateral pain on weight bearing along the ball and arch of her feet, which chronically compromises weight bearing and requires arch supports or custom orthotics.  Such bilateral foot pain resulted in functional loss, specifically pain on weight bearing, interference with standing, and limited standing or walking.  She noted she occasionally uses a cane.  A June 2014 x-ray was negative for arthritis but showed mild bilateral bunions.  The examiner noted that her foot disorder did not affect her ability to work since she continued to work as a contracting liaison.  He also opined that the service-connected bilateral hallux valgus both caused and aggravated her pes planus because the loss of arch support and the widening of the feet increased the pain at the first metatarsophalangeal joint bilaterally.  He was unable to identify or distinguish any non-service connected pathology. 

The Veteran is currently in receipt of a 50 percent evaluation under Diagnostic Code 5276 for pes planus, from June 2, 2014, and a noncompensable rating under Diagnostic Code 5280, for bilateral hallux valgus from October 10, 2007.  In light of the June 2014 VA examiner's opinion that the service-connected bilateral hallux valgus caused and aggravated the pes planus, the Board will consider diagnostic codes pertaining to both pes planus and hallux valgus, as well as any other potentially applicable code.

Under Diagnostic Code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if such condition is equivalent to an amputation of the great toe. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. A 10 percent evaluation is also assigned for post-operative residuals of hallux valgus where there is a resection of the metatarsal head. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. A higher rating than 10 percent is not available under this Diagnostic Code.

Pursuant to Diagnostic Code 5276, a noncompensable rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support. A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276. Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities. Id. 

The criteria in Diagnostic Code 5276 are conjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

Regarding hallux valgus, the Veteran denied having had foot surgery at the July 2007, September 2011 and June 2014 examinations, and the June 2014 examiner indicated that the disability was not so severe as to be equivalent to an amputation of the great toe.  The July 2007 examiner noted that the Veteran's hallux valgus resulted in a slight degree of angulation on the right side and a moderate degree on the left but neither side indicated resection of the metatarsal heads.  The June 2014 VA examiner noted mild or moderate bilateral hallux valgus without surgery.  Entitlement to a compensable rating for bilateral hallux valgus is therefore denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

As to pes planus, while at both the July 2007 and September 2011 VA examinations, the Veteran reported pain on use of the feet, and both examiners noted pain on manipulation, there was no evidence of weight bearing line over medial to the great toes or inward bowing of the tendo achillis.  The September 2011 examiner noted normal Achilles tendon alignment and normal gait.  Indeed, the July 2007 examiner noted that pes planus was not present.  Moreover, at the July 2007 VA examination, the Veteran reported that her corrective footwear relieved her pain, and at the September 2011 examination she said that her orthotics helped her pain.  The Board therefore finds that prior to June 2, 2014, the overall disability picture more accurately reflects mild symptoms of pes planus that are relieved by built-up shoe or arch support.  As inward bowing of the tendo achillis and weight-bearing line over or medial to the great toe have not been shown, entitlement to a compensable rating for bilateral pes planus, prior to June 2, 2014, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Since June 2, 2014, the RO has rated the Veteran's pes planus as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  As a 50 percent evaluation represents the maximum evaluation assignable under Diagnostic Code 5267, the claim for a higher schedular evaluation under that diagnostic code must be denied as a matter of law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to bilateral foot symptomatology in statements in the record and testimony obtained at the hearing. The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Codes 5276, 5280, or any other applicable foot diagnostic code.  It is thus found that the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  While there are specific diagnostic codes to evaluate pes planus and hallux valgus, the Veteran's representative argued at the October 2013 hearing that the Board should consider entitlement to an increased rating under Diagnostic Code 5284, for other foot injuries.  Diagnostic Code 5284 provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  

The Board does not find application of Diagnostic Code 5284 appropriate since at all three examinations, the Veteran denied that her foot disabilities arose from a particular injury.  Moreover the criteria listed in Diagnostic Code 5284, as a "catchall" provision, is less specific than the criteria outlined in Diagnostic Code 5267 and Diagnostic Code 5280, which uniquely apply to the Veteran's diagnoses of pes planus and hallux valgus.

The Board has also considered whether the Veteran's bilateral foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39. In this case there are no exceptional or unusual factors with regard to the disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher, 4 Vet. App. at 60. Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. There is no suggestion that the Veteran has required periods of hospitalization, and although she has had to miss some work, the evidence does not demonstrate that she has incurred significant interference with her employment. Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun, 22 Vet. App. at 115. Consequently, referral for extra-schedular consideration is not warranted.

The Veteran has not indicated that her service-connected foot disorder has produced unemployability, and thus the question of entitlement to a total disability rating due to individual unemployability is not raised. Rice, 22 Vet. App. 447; Roberson, 251 F.3d 1378.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for hemorrhoids is denied.

Entitlement to a separate compensable rating for impairment of sphincter control is denied.

Entitlement to an initial compensable rating for a bilateral foot disability prior to June 2, 2014, and in excess of 50 percent thereafter, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


